Citation Nr: 0941268	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  01-04 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1963 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in July 
2003 and May 2005.  It was remanded both times for addition 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

VA clinical records associated with the claims file indicate 
that the Veteran has been in receipt of Social Security 
disability benefits since 1987.  See VA clinical record 
December 26, 2006.  No attempt has been made to obtain these 
records.  The United States Court of Appeals for Veterans 
Claims has held that where there has been a determination 
with regard to Social Security Administration  benefits, the 
records concerning that decision must be obtained. Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain from the 
Social Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as decisions rendered by the SSA and 
the medical records relied upon concerning 
that claim. Any negative response should 
be included in the claims file.

2. After completing any additional 
necessary development, readjudicate the 
claim of entitlement to service connection 
for PTSD.  If the decision remains adverse 
to the veteran, then he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case which includes a discussion of all 
evidence received since the June 2009 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond. The case should then be returned 
to the Board for appellate review, if in 
order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

